Citation Nr: 0833697	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2008, the veteran's representative submitted 
additional evidence from the veteran, dated April 2008, 
accompanied by waiver of RO consideration.

In March 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.904 (2007).  
Here, the veteran's representative submitted evidence in 
August 2008 that was received by the VARO from the veteran in 
April 2008; but the Board issued a decision on the merits of 
the veteran's claim on May 19, 2008, without consideration of 
the newly received evidence.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2007).  Therefore, the Board finds 
that its decision of May 2008 failed to provide the veteran 
due process under the law.

Accordingly, in order to prevent prejudice to the veteran, 
the May 2008 decision of the Board is vacated in its 
entirety, and a new decision will be entered as if the May 
2008 decision by the Board had never been issued.


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  No stressor supporting a diagnosis of PTSD has been 
verified.

3.  An acquired psychiatric disorder was not manifested 
during active duty or within a presumptive period and the 
competent medical evidence does not establish a link between 
an acquired psychiatric disorder and active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2004, prior to its 
initial adjudication of this claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's psychiatric 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate service medical records and pertinent VA and 
private medical records have been obtained.  Further, for the 
reasons detailed below, the evidence of record does not 
establish the occurrence of an in-service stressor as 
required under 38 C.F.R. § 3.304(f) and the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for the veteran's acquired psychiatric 
disorder.  As such, no additional development to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.

In correspondence received April 2004, the veteran stated, 
that he was made aware that a fellow soldier was run over by 
a tank during a training exercise.  He has not provided any 
more specific details regarding this incident, to include in 
his May 2007 report of stressors.  In that report, the 
veteran stated that he experienced infantry training during 
the Cold War, to include live-fire exercises and extreme 
temperature changes.  He said he was exposed to accidents 
caused by carelessness and poor leadership.  Finally, he 
argued in his March 2008 hearing that he was exposed to 
racial violence during training in Fort Hood, Texas.  He did 
not provide details, such as the names of the persons 
involved in the assaults, and he has subsequently failed to 
provide additional information that might help establish the 
occurrence of this claimed event.  Without having offered a 
specific and verifiable stressful event, these contentions 
are too vague to allow for meaningful verification through, 
for example, referral to the Joint Services Records Research 
Center (JSRRC).  So, despite the lack of information provided 
by the veteran, the Board finds that the duty to assist has 
been satisfied.

Neither the veteran nor his representative has identified any 
other outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  In this 
regard, the Board notes that during his March 2008 hearing, 
the veteran testified that he would be submitting additional 
evidence including a statement from a military comrade.  The 
veteran's representative submitted new evidence in August 
2008.  This evidence is comprised of lay statements from the 
veteran and his spouse, and a report from a private 
physician.  The Board has considered this in deciding the 
claim.

In sum, the Board is satisfied that the RO properly processed 
this claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of this claim was insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are negative for any mention of a 
psychiatric condition.  The first post service evidence of a 
psychiatric disability is shown in private medical records 
from April 2002, nearly 25 years after his separation from 
military service, where the veteran was diagnosed with 
bipolar disorder.  This report was generated in conjunction 
with a psychiatric consultation that occurred more than 24 
years following the veteran's separation from active duty.  
Subsequent private records refer to panic and anxiety attacks 
as well.

With respect to the veteran's contention that his acquired 
psychiatric disorder is PTSD, personnel records do not 
indicate combat service and the veteran does not contend to 
have served in combat.  His military occupation specialty was 
that of an infantryman and he had overseas service in 
Germany.

The evidence does include a February 2004 note from private 
physician R.D., M.D. states that the veteran was prescribed 
Zoloft for PTSD that occurred in 1973 to 1977 while the 
veteran served on active duty.  A May 2004 statement from C. 
E., M.D., diagnoses bipolar disorder, anxiety disorder, and 
PTSD.  A November 2004 letter from private physician R.S., 
M.D. echoes that report, noting stressful infantry training.  
A January 2006 note from S.G., R.N. states that the veteran 
described PTSD symptoms and reported a service history that 
included witnessing racial tension, fights, and verbal 
altercations.

Although the record contains a medical diagnosis of PTSD and 
medical evidence referring to an in-service etiology, the 
record does not show that the veteran participated in combat 
with the enemy or contain credible supporting evidence of a 
non-combat stressor supporting a diagnosis of PTSD.  As 
discussed in the VCAA discussion above, the RO has notified 
the veteran of the requirements of a successful claim of 
service connection for PTSD and the veteran has provided 
accounts of stressors on numerous occasions, including his 
March 2008 hearing.  However, as set forth above, where the 
claimed stressor is not related to combat, a veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  In 
this case, all the claimed stressors reported by the veteran 
are too generalized or vague to allow for verification.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.

Without sufficient evidence showing that the veteran engaged 
in combat with the enemy or credible supporting evidence that 
a stressor supporting a diagnosis of PTSD occurred, service 
connection cannot be granted.  Furthermore, their is no 
evidence of a psychiatric disability in service or for many 
years thereafter and no competent medical evidence 
establishing a relationship between the veteran's other 
diagnosed psychiatric disorder, bipolar disorder, and 
military service.  Therefore, a claim of service connection 
for any acquired psychiatric disorder is not in order.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  However, in the present case an 
examination is not required since the evidence fails to 
indicate that the veteran has a psychiatric disorder, however 
diagnosed, that had its onset in or is otherwise related to 
his period of military service. 

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


